IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10071
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

OSCAR VILLA-FABELA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 6:97-CR-4-ALL-C
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Oscar Villa-Fabela, federal prisoner #11366-006, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for

reduction of his sentence for illegal reentry into the United

States after deportation.   Villa-Fabela asserts that he is

entitled to a sentence reduction under Amendment 632, as that

recent amendment to the sentencing guidelines retroactively




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10071
                                -2-

applies to reduce U.S.S.G. § 2L1.2's enhancement for deportation

following an aggravated felony conviction.

     Pursuant to 18 U.S.C. § 3582(c)(2), a sentencing court may

reduce a term of imprisonment “based on a sentencing range that

has been subsequently lowered by the Sentencing Commission

. . . , if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”    18 U.S.C.

§ 3582(c)(2) applies only to amendments to the sentencing

guidelines that operate retroactively, as set forth in subsection

(c) of the applicable policy statement, U.S.S.G. § 1B1.10, p.s.

United States v. Drath, 89 F.3d 216, 217-18 (5th Cir. 1996).

     Amendment 632 is not listed in U.S.S.G. § 1B1.10(c), p.s.

Thus, an 18 U.S.C. § 3582(c)(2) sentence reduction based on

Amendment 632 would not be consistent with the Sentencing

Commission’s policy statement.   See id. at 218.   Amendment 632

therefore cannot be given retroactive effect in the context of an

18 U.S.C. § 3582(c)(2) motion.   See id.

     In light of the foregoing, the district court lacked the

authority to reduce Villa-Fabela’s sentence pursuant to 18 U.S.C.

§ 3582(c)(2).   See United States v. Lopez, 26 F.3d 512, 515 & n.3

(5th Cir. 1994).   The district court’s judgment denying Villa-

Fabela’s motion for reduction of sentence is AFFIRMED.